Citation Nr: 0817658	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  07-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to March 20, 2006 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to August 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2006 
rating decision of the Milwaukee, Wisconsin Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD, rated 70 percent, effective from 
March 20, 2006.  In March 2007, a hearing was held before a 
Decision Review Officer (DRO) at the RO.  In April 2008, a 
Travel Board hearing was held before the undersigned.  
Transcripts of these hearings are of record.  At the Travel 
Board hearing, the Board granted the veteran's motion to 
advance the case on the Board's docket.

In an April 2007 statement, the veteran disagreed with a 
March 2007 rating decision that denied entitlement to a total 
rating based on individual unemployability (TDIU).  An August 
2007 rating decision granted TDIU, effective from March 20, 
2006.  Hence, that matter is not before the Board.  [The 
veteran has not expressed disagreement with the effective 
date assigned.]


FINDINGS OF FACT

1. A final April 2003 rating decision denied service 
connection for PTSD.

2. The April 2003 rating decision reflects that the veteran's 
service personnel records (SPRs) had been associated with the 
claims file and were considered in that decision.

3. After the April 2003 decision, the first communication 
from the veteran seeking to reopen a claim of service 
connection for PTSD occurred on March 20, 2006.





CONCLUSION OF LAW

An effective date earlier than March 20, 2006 is not 
warranted for the award of service connection for PTSD.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the November 2006 rating decision that is on appeal 
granted service connection for PTSD and an effective date for 
the award, statutory notice had served its purpose and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2007 
letter provided notice on the "downstream" issue of 
effective dates of awards and a May 2007 statement of the 
case (SOC) readjudicated the matter after the veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  

All evidence relevant to the veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

An April 2003 rating decision denied the veteran's claim of 
service connection for PTSD.  That decision is final and not 
subject to revision in the absence of clear and unmistakable 
error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the April 2003 rating decision has 
not been alleged and that rating decision is a legal bar to 
an effective date prior to the date of the decision.

Alternatively, 38 C.F.R. § 3.156(c)(3) provides that an award 
made based all or in part on service department records 
received after a VA decision on a claim will be made 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later.  
See Vigil v. Peake, 22 Vet. App. 63 (2008).

While the veteran has not alleged CUE in the April 2003 
rating decision, he has argued that he is entitled to an 
effective date in April 2002, the date of his original claim 
of service connection for PTSD, essentially based on the 
provisions of 38 C.F.R. § 3.156(c)(3).  Specifically, he has 
argued that the RO did not have or consider his SPRs in the 
April 2003 rating decision and that those records were the 
basis of the November 2006 decision to grant his claim.  
During the April 2008 hearing, he testified that the RO 
received his SPRs in September 2006 and that they used these 
records that showed his duties as a missile crewman to grant 
his claim in November 2006.  

A review of the claims file reveals a December 2002 VA 
Request for Information that reflects the veteran's entire 
personnel file was mailed to the RO by the National Personnel 
Records Center (NPRC) on February 26, 2003.  A stamp on this 
document indicates the RO received the records on March 3, 
2003.  Additionally, stamps on the envelopes containing the 
veteran's SPRs show they were received at the RO on March 3, 
2003.  A review of the April 2003 rating decision also 
reveals that the "Veteran's military personnel file" was 
listed as evidence considered in that rating decision.  

The veteran testified at the April 2008 hearing that a 
January 2007 letter from the RO supports his contention that 
VA did not have possession of his SPRs when the April 2003 
decision was made.  However, the January 2007 letter 
indicates that after several requests, the veteran's SPRs 
were received by VA on March 13, 2003.  The Board notes that 
this date is 10 days later than the March 3, 2003 date 
stamped on the folder containing the veteran's SPRs and on 
the NPRC request; however, the Board finds that this date 
difference is inconsequential, as both the March 3 and March 
13 dates occurred prior to the date of the April 2003 rating 
decision.  Hence, the record clearly reflects that the 
veteran's SPRs were of record and were considered in the 
April 2003 rating decision.  

In July 2006, the veteran requested his military personnel 
file.  A September 2006 letter from the RO indicates that the 
information he requested was being sent.  During the April 
2008 hearing, the veteran stated that he received his 
personnel file in September 2006, and that he assumed this 
was when the RO must have also received these records.  
Subsequently, in October 2006, the veteran submitted a 
statement detailing his stressor of being a launch crewman of 
a defense missile; he attached a January 1973 letter of 
commendation along with a Certificate of Training as an air 
defense launcher crewman (Nike Hercules) as evidence to 
support his stressor.  The record reflects that these two 
documents were included with the SPRs that were of record 
prior to the April 2003 rating decision and they were not new 
service department records received subsequent to that 
decision.  While the veteran may have assumed the RO did not 
have his SPRs prior to when they were sent to him in 
September 2006, the record does not support this contention.  
The November 2006 rating decision does not indicate that any 
new SPRs were received; similarly to the April 2003 rating 
decision, the November 2006 decision states that the 
veteran's military personnel file was evidence that was 
considered.  While the November 2006 rating decision reflects 
that the veteran's military personnel file was used to 
confirm his stressor related to working with nuclear 
missiles, it does not reflect that this information was not a 
part of the record prior to the April 2003 rating decision; 
the RO merely reconsidered evidence previously of record in 
light of the veteran's more specific stressor information.  
The veteran is not entitled to an effective date prior to the 
April 2003 rating decision under 38 C.F.R. § 3.156(c)(3). 

A March 20, 2006 Report of Contact reflects that the veteran 
called the RO requesting to reopen his claim for PTSD.  
Hence, as the record does not reflect that any new service 
department records were received after the April 2003 rating 
decision, the only question before the Board at this time is 
whether subsequent to the April 2003 decision and prior to 
March 20, 2006, he communicated an intent to reopen his claim 
seeking service connection for PTSD.  There is nothing in the 
record to suggest that he did so.  Nothing in the claims file 
received during this time period may be construed as a formal 
or informal claim seeking to reopen the claim of service 
connection for this disability.  While VA treatment records 
reflect the veteran was receiving treatment for PTSD, they do 
not show an intent to file to reopen his claim.  

The veteran has alleged that he contacted VA many times about 
reopening his claim between the April 2003 decision and his 
March 20, 2006 phone call.  During the March 2007 DRO 
hearing, he testified that during this period he had received 
incorrect information from VA employees regarding whether he 
had new and material evidence to submit to support his claim 
and was also told that it was his responsibility to get his 
SPRs.  While the Board is sympathetic to the fact that he may 
have attempted to file a claim earlier but RO employees did 
not document his attempts until March 20, 2006 and that he 
may have been given incorrect information regarding his SPRs, 
his argument is essentially one of equitable estoppel, and 
the Board is precluded from awarding benefits based on 
estoppel.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) 
(rejecting appellant's argument that she was prevented from 
filing a timely claim because of advice from a local 
veterans' service office); see also Townsend v. Brown, 9 Vet. 
App. 258, 260 (1996) (finding that a Notice of Appeal to the 
Court was untimely and that it was irrelevant that the 
appellant had relied on advice from a local veterans service 
office regarding the time limit for filing a Notice of 
Appeal).  The Board cannot grant benefits where they are not 
allowed by statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (finding where a statute specifically provided an 
effective date as the date of application, an earlier 
effective date was not allowed under equitable estoppel 
because payment of government benefits must be authorized by 
statute).  Here, there is no statutory authority that would 
allow VA to grant the veteran an earlier effective date for 
the reasons he has alleged.  The record does not reflect that 
he filed an informal or formal claim to reopen his claim of 
service connection for PTSD prior to March 20, 2006; he is 
not entitled to receive benefits for PTSD prior to March 20, 
2006 in the absence of such a claim.

Hence, the preponderance of the evidence is against the 
veteran's claim.  In such situation, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An effective date prior to March 20, 2006 for the grant of 
service connection for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


